 1
                                                                          FILED IN THE
 2                                                                    U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



 3                                                                Jul 08, 2021
                                                                     SEAN F. MCAVOY, CLERK

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                  NO: 2:20-CR-36-RMP-1
 8                             Plaintiff,
                                                  ORDER GRANTING
 9          v.                                    GOVERNMENT’S MOTION TO
                                                  DISMISS INDICTMENT
10    JAVIER R. TIJERINA,

11                             Defendant.

12

13         On July 8, 2021, the parties appeared before the Court for a pretrial conference.

14   Defendant Javier R. Tijerina, who is in custody, appeared in person with his attorney

15   Federal Defender Andrea George. The Government was present and represented by

16   Assistant United States Attorney James Goeke.

17         At the hearing, the Government moved to dismiss the Indictment, ECF No. 1.

18   The Court granted the Government’s motion to dismiss the Indictment without

19   prejudice. The Court makes no judgment as to the merit or wisdom of this dismissal.

20         Accordingly, IT IS HEREBY ORDERED:

21          1.   The Government’s oral motion to dismiss the Indictment is GRANTED.


     ORDER GRANTING GOVERNMENT’S MOTION TO DISMISS
     INDICTMENT ~ 1
 1         2.     The Indictment, ECF No. 1, with respect to Defendant Javier R.

 2   Tijerina, is DISMISSED WITHOUT PREJUDICE.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, provide copies to counsel, and close this case.

 5         DATED July 8, 2021.

 6
                                                s/ Rosanna Malouf Peterson
 7                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER GRANTING GOVERNMENT’S MOTION TO DISMISS
     INDICTMENT ~ 2
